DETAILED ACTION
This Office Action is a supplement to the 6/24/22 Office Action to add a missing 101 Rejection.
Claims 1, 18, 21 and 22 have been amended.  Claims 1-22 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.

Applicant argues Stecher does not discloses a specific sender and not a range of valid sender email addresses.  Examiner disagrees.  A specific sender is a range of one specific valid sender email address.

Applicant’s remaining arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward machine readable mediums, which in their broadest reasonable interpretation include transitory signals.  Such an interpretation may be overcome by amending in the term “non-transitory”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0059658 to Stecher (hereinafter “Stecher”) and further in view of US Pat. No. 9756000 to Paulramachandran (hereinafter “Paulramachandran”).

As to Claim 1, Stecher discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to forward an email from a first party to a second party, the method comprising: 
receiving an email, wherein the email includes a first email address associated with the first party, the first party email address is a from email address, a second email address associated with a second party, the second email address is a to email address, and the second email address is an anonymized email address (Paragraph [0077] of Stecher discloses the privacy broker 205 can receive the email 615a from the web application and modify the addressing and headers of the email 615a to hide or remove the identity of the web application.  A web application 510 can send an email 615 to an anonymous user (e.g., 505) using the private ID of the anonymous user. For example, the email 615a can be initially addressed (e.g., at 620a) to the private ID at a domain of the privacy broker, and from the web application (e.g., at 622)); 
extracting an anonymized identifier of the second email address (Paragraph [0077] of Stecher discloses the identity provider 210 can identify a user account of the user 505 associated with the private ID included in the email 615b (e.g., in address information 620b, 625a) along with email address information (e.g., 630) of the user account); 
determining a first party identifier using at least the anonymized identifier and the first email address (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID.  Paragraph [0077] of Stecher discloses identify a user account of the user 505 associated with the private ID included in the email 615b (e.g., in address information 620b, 625a) along with email address information (e.g., 630) of the user account); 
determining a replacement address for the first email address using at least the first party identifier (Paragraph [0077] of Stecher discloses the identity provider 210 can identify a user account of the user 505 associated with the private ID included in the email 615b (e.g., in address information 620b, 625a) along with email address information (e.g., 630) of the user account.  Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID); 
replacing the first email address with the replacement address (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email); and 
forwarding the email using the replacement address (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email).
	 Paulramachandran further discloses determining a first party identifier using at least the anonymized identifier and the first email address.  Column 8 lines 20-55 of Paulramachandran discloses the host 12 may generate the transaction addresses by encoding sender and/or recipient email addresses and at least one of the sender and/or recipient identifier, recipient group identifier, a transaction identifier, a date and/or time identifier, an account identifier, or the like.  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the anonymous email system as disclosed by Stecher, with determining a replacement address using the first email address as disclosed by Paulramachandran.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Stecher and Paulramachandran are directed toward anonymous email systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Stecher-Paulramachandran discloses the machine-readable medium of claim 1, wherein the first party is a developer that provides a service and the second party is a user that has signed on for the service (Paragraph [0077] of Stecher discloses a web application 510 can send an email 615 to an anonymous user (e.g., 505) using the private ID of the anonymous user). 

As to Claim 3, Stecher-Paulramachandran discloses the machine-readable medium of claim 1, further comprising: checking the first email address to determine the first email address is an allowable email address (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID)). 

As to Claim 4, Stecher-Paulramachandran discloses the machine-readable medium of claim 3, wherein the checking comprises: retrieving a pattern of allowable email addresses using at least the first party identifier; and using the pattern of allowable email addresses to check the first email address (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID)). 

As to Claim 5, Stecher-Paulramachandran discloses the machine-readable medium of claim 4, wherein the checking further comprises: allowing the email when the first email address matches the allowable email pattern; and rejecting the email when the first email address does not match the allowable email pattern (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID)). 

As to Claim 7, Stecher-Paulramachandran discloses the machine-readable medium of claim 1, further comprising: receiving registration information from the first party, wherein the registration includes a pattern of allowable email addresses (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID)). 

As to Claim 8, Stecher-Paulramachandran discloses the machine-readable medium of claim 7, further comprising: generating the first party identifier using at least the registration information (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID)). 

As to Claim 9, Stecher-Paulramachandran discloses the machine-readable medium of claim 1, further comprising: receiving an indication of a second party sign on with a service provided by the first party, wherein the second party sign on includes second party sign on information (Paragraph [0073] of Stecher discloses logging-into the site or registering with the provider of the web application). 

As to Claim 10, Stecher-Paulramachandran discloses the machine-readable medium of claim 9, further comprising: generating a second party identifier using at least the second party sign on information (Paragraph [0073] of Stecher discloses logging-into the site or registering with the provider of the web application.  A user can select a login button 562 to initiate a login or authentication sequence involving the generation of a private ID using, for instance, a privacy broker and identity provider). 

As to Claim 11, Stecher-Paulramachandran discloses the machine-readable medium of claim 9, further comprising: associating the second party identifier with the first party identifier (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID). 

As to Claim 16, Stecher-Paulramachandran discloses the machine-readable medium of claim 1, wherein the anonymized email address is generated from an anonymous user identifier (Paragraph [0073] of Stecher discloses logging-into the site or registering with the provider of the web application.  A user can select a login button 562 to initiate a login or authentication sequence involving the generation of a private ID using, for instance, a privacy broker and identity provider). 

As to Claim 17, Stecher-Paulramachandran discloses the machine-readable medium of claim 16, wherein the anonymous user identifier is generated when a user signs into an application and the application is associated with a developer identifier (Paragraph [0073] of Stecher discloses logging-into the site or registering with the provider of the web application.  A user can select a login button 562 to initiate a login or authentication sequence involving the generation of a private ID using, for instance, a privacy broker and identity provider). 

As to Claim 18, Stecher discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to forward an email from a first party to a second party, the method comprises: 
receiving an email, wherein the email includes a first email address associated with the first party, the first party email address is a from email address, a second email address associated with a second party, and the second email address is a to email address and the [second email address is constructed using a second party identifier and an anonymous identifier,] (Paragraph [0077] of Stecher discloses the privacy broker 205 can receive the email 615a from the web application and modify the addressing and headers of the email 615a to hide or remove the identity of the web application.  A web application 510 can send an email 615 to an anonymous user (e.g., 505) using the private ID of the anonymous user. For example, the email 615a can be initially addressed (e.g., at 620a) to the private ID at a domain of the privacy broker, and from the web application (e.g., at 622)); 
determining the anonymous identifier from second party email address (Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID); 
determining a first replacement email address using at least the anonymous identifier, (Paragraph [0077] of Stecher discloses the identity provider 210 can identify a user account of the user 505 associated with the private ID included in the email 615b (e.g., in address information 620b, 625a) along with email address information (e.g., 630) of the user account.  Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID); 
replacing the first email address with the first replacement email address (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email);
determining a second party identifier from the second party email address, (Paragraph [0077] of Stecher discloses the identity provider 210 can identify a user account of the user 505 associated with the private ID included in the email 615b (e.g., in address information 620b, 625a) along with email address information (e.g., 630) of the user account)
determining a second replacement email address using the second party identifier (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email)
replacing the second email address with the second replacement email address(Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email) and 
forwarding the email using the first and second replacement email addresses (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email). 
Stecher does not explicitly disclose second email address is constructed using a second party identifier and an anonymous identifier.  
However, Paulramachandran discloses this.  Column 8 lines 20-55 of Paulramachandran discloses the host 12 may generate the transaction addresses by encoding sender and/or recipient email addresses and at least one of the sender and/or recipient identifier, recipient group identifier, a transaction identifier, a date and/or time identifier, an account identifier, or the like.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 19, Stecher-Paulramachandran discloses the machine-readable medium of claim 18, wherein the determining the replacement email address comprises: confirming the first party email address is associated with the first party identifier; and constructing the replacement email address from at least the first party identifier (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email). 

As to Claim 20, Stecher-Paulramachandran discloses the machine-readable medium of claim 19, wherein the confirming of the replacement email address comprises: performing a lookup using the first party identifier to obtain a first party known email address; comparing the first party email address and the first party known email address; and determining confirmation based on the comparison (Paragraph [0077] of Stecher discloses the identity provider 210 can readdress the email 615b (to 615c) to forward the email from the web application 510 to the email address 630 of the user 505 (and from identity provider domain address 625b) and complete delivery of the email). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stecher-Paulramachandran and further in view of US Pub. No. 2005/0198173 to Evans (hereinafter “Evans”).

As to Claim 6, Stecher-Paulramachandran discloses the machine-readable medium of claim 1.  Stecher-Paulramachandran does not explicitly disclose further comprising: rejecting the email when a number of emails from the first party to the second party exceed a threshold. 
However, Evans discloses this.  Paragraph [0023] of Evans discloses each token being valid for a limited number of occasions of access to a user's e-mail inbox.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the anonymous email system as disclosed by Stecher, with limiting the number of emails as disclosed by Evans.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Stecher and Evans are directed toward anonymous email systems and as such it would be obvious to use the techniques of one in the other.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stecher-Paulramachandran and further in view of US Pub. No. 2014/0046792 to Ganesan (hereinafter “Ganesan”).

As to Claim 12, Stecher-Paulramachandran discloses the machine-readable medium of claim 9.  Stecher-Paulramachandran does not explicitly disclose wherein the first party receives an indication that the second party is a real user, wherein the real user indication is part of the second party sign on information. 
However, Ganesan discloses this.  Paragraph [0018] of Ganesan discloses Buyers and Sellers/Service providers can remain anonymous through anonymous email/Voice/SMS or Text message relay.  Paragraph [0091] of Ganesan discloses checks are also made to ensure that a human is entering the data by means of a captcha (images displayed to be entered by the person manually).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the anonymous email system as disclosed by Stecher, with checking for a real user as disclosed by Ganesan.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Stecher and Ganesan are directed toward anonymous email systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 13, Stecher-Paulramachandran-Ganesan discloses the machine-readable medium of claim 12, wherein the real user indication is a single bit whether the second party is a real user or unknown (Paragraph [0018] of Ganesan discloses Buyers and Sellers/Service providers can remain anonymous through anonymous email/Voice/SMS or Text message relay.  Paragraph [0091] of Ganesan discloses checks are also made to ensure that a human is entering the data by means of a captcha (images displayed to be entered by the person manually).  Using a flag to indicate information is widely practiced). 

As to Claim 14, Stecher-Paulramachandran-Ganesan discloses the machine-readable medium of claim 12, wherein the real user indication is determined based on a set of signals collected by a device associated with the second party (Paragraph [0018] of Ganesan discloses Buyers and Sellers/Service providers can remain anonymous through anonymous email/Voice/SMS or Text message relay.  Paragraph [0091] of Ganesan discloses checks are also made to ensure that a human is entering the data by means of a captcha (images displayed to be entered by the person manually)). 

As to Claim 15, Stecher-Paulramachandran-Ganesan discloses the machine-readable medium of claim 12, wherein the set of signals are at least one of mobility of the device, device usage, and a first party account history (Paragraph [0018] of Ganesan discloses Buyers and Sellers/Service providers can remain anonymous through anonymous email/Voice/SMS or Text message relay.  Paragraph [0091] of Ganesan discloses checks are also made to ensure that a human is entering the data by means of a captcha (images displayed to be entered by the person manually)). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stecher and further in view of US Pub. No. 2004/0193915 to Smith et al. (hereinafter “Smith”)

As to Claim 21, Stecher discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate an anonymous user identifier, the method comprises: 
receiving a registration from a developer, wherein the developer is associated with an application, wherein the registration includes an email pattern that indicates a [range] of valid email addresses from this developer (Paragraph [0041] of Stecher discloses generating a unique private ID paired to the particular user and a particular web application (or service, site, vendor, etc.)  Paragraph [0076] of Stecher discloses a rule 605 at the privacy broker 205 can dictate that emails be addressed to a known recipient (e.g., as identified by the recipient's private ID) and from a known sender (e.g., a web application with which the privacy broker 205 has a relationship, such as one whose identity is bound to a particular known private ID)); 
generating a developer identifier for the developer (Paragraph [0041] of Stecher discloses generating a unique private ID paired to the particular user and a particular web application (or service, site, vendor, etc.)); 
receiving a sign-on for the application from a user, wherein an indication for using an anonymous user identifier is associated with the sign on (Paragraph [0073] of Stecher discloses logging-into the site or registering with the provider of the web application);
in response to receiving the indication 
generating an anonymous user identifier (Paragraph [0041] of Stecher discloses generating a unique private ID paired to the particular user and a particular web application (or service, site, vendor, etc.));
associating the anonymous user identifier with the developer identifier (Paragraph [0041] of Stecher discloses generating a unique private ID paired to the particular user and a particular web application (or service, site, vendor, etc.))
returning the anonymous user identifier to developer, wherein the developer can track an action of the user using at least the anonymous user identifier (Paragraph [0039] of Stecher discloses the individual web applications can then use their respective private ID for the particular user 215 to repeatedly identify the user (by the unique private ID) and offer customized services, content, and experiences to the user without the user forfeiting anonymity with regard to more sensitive personal details). 
Stetcher does not explicitly disclose range.
However, Smith discloses this.  Paragraph [0008] of Smith discloses each condition includes a boolean expression involving one or more sender attributes, recipient attributes, package attributes, and/or environmental attributes. Sender and recipient attributes can include regular expressions involving e-mail addresses by which each is specified or can include attributes of user records specifying each.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the email system as disclosed by Stetcher, with identifying a range of senders as disclosed by Smith.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Stetcher and Smith are directed toward email systems and as such it would be obvious to use the techniques of one in the other.
	

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0236846 to Melika et al. (hereinafter “Melika”).

As to Claim 22, Melika discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to launch an application, the method comprises: 
detecting a launch of an application on a device of a user; 
checking for an authorization of the application using at least an application authorization that is stored in a cache on the device, wherein the application authorization indicates whether the application can execute on the device; 
if the application is not authorized, retrieving authorization data from an identity management server, storing the authorization data in the cache and using the authorization data to continue the launch of the application; and 
if the application is authorized, continuing to launch the application (Paragraph [0067] of Melika discloses the requesting application can then utilize the licensing expiration/refresh date to locally check the license status for the application the next time the application is launched by the user. If the application is launched prior to the licensing expiration date, the license status remains valid, and the user is allowed access to the application. Alternately, if the application is launched after the license expiration date and/or after the grace period, the license status is invalid, and the application would need to contact the server 210 to request license status of the application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448